DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STEPHEN E. WALKER,
                             Appellant,

                                    v.

              ROBYN WALLACE f/k/a ROBYN WALKER,
                          Appellee.

                              No. 4D21-2073

                              [May 26, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah L. Willis, Judge; L.T. Case No. 50-2021-DR-003146-
XXXX-NB.

  Stephen E. Walker, Jupiter, pro se.

  John F. Schutz of John F. Schutz, P.L., Palm Beach Gardens, for
appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.